Order modified so as to provide that the examination tSierein directed be made beginning on May 8, 1925, and ending not later than May 20, 1925, between the horns of nine a. m. and six p. m. on each day, and in case any record, book or document be withheld from the aforesaid inspection the respondent may apply to the court upon three days’ notice for an order to compel the exhibition and an opportunity to inspect any such book, record or document so withheld; and as so modified the order is unanimously affirmed.